DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species II (claims 31-41 and 55) in the reply filed on 11/19/21 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the applicant ignores the standard of MPEP section 803 that defines what shows a serious burden of search and examination:
a. “For the purposes of the initial requirement a serious burden on the examiner may be prima facie show by appropriate explanation either separate classification, separate status in the art, or different field of search as defined in MPEP section 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by applicant.”. In this case, each species has different special technical features (see previous Office action) which requires different field of search, etc…
b. Field of search is useful primarily as an indicator of burden as explicitly set out by the MPEP and is of little value in measuring the burden of search and examination. One reason for that is that “search” itself encompasses much more than a “field of search”. Search is primary a metal operation defined by what one looking for, not by where one is looking (i.e., which paten file is being searched). That is especially apparent when one considers automated patent searches 
c. It is a serious burden of search and examination because the “field of search” ignores the second part, “examination”, of “search and examination”. Examination involves the continued consideration of various statutory requirements as well as formal matters throughout the prosecution of a patent application. Thus, examination of multiple inventions is more of a burden than are searches relates the multiple inventions. 
The requirement is still deemed proper and is therefore made FINAL. Claims 20-30, 42-54 and 56 are withdrawn from the consideration by the examiner as directed to nonelected invention.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/627,707, filed on 6/20/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/20 and 2/15/22 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 3/31/20.  These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-38, 40-41 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya (JP 2002083760 A) in view of Den Boef et al (2012/0212749) (hereinafter: “Den Boef”) (of record) and Shibazaki (2011/0053061).
Regarding claims 31-34, 37-38 and 55; Tetsuya discloses a measurement system (see figure 7 below) comprising: a mark detection device (i.e., wafer mark position detection mechanism 60) that has an irradiation system (63) and a beam receiving system (not shown), and a position measurement device (i.e., wafer surface position detection mechanism 57a and 57b) separated from the mark detection device (60, 63), that acquires position information on a surface of the object (wafer 54), wherein acquisition of the position information on the surface of the object (54) by the position measurement device (57a, 57b) is performed with detection of the mark by the mark detection device (60, 63).

    PNG
    media_image1.png
    525
    600
    media_image1.png
    Greyscale


Tetsuya does not teach that the irradiation system of the mark detection device irradiating a mark provided at an object (54) that is moving with a measurement beam (63) while moving the measurement beam (63), the beam receiving system receiving a beam from the mark; however, these features are known in the art as taught by Den Boef.
Den Boef discloses a measurement device (see par. [0058]- [0064] and figures 2-4 below) comprises: an alignment sensor (AS) 202 (corresponding to a mark detection system) is provided, FIG. 3 is a schematic block diagram thereof, alignment corresponding to an irradiation system irradiating a grating mark provided at an object that is moved in a first direction, with a measurement beam, while scanning the measurement beam in the first direction with respect to the grating mark) provides a beam 222 of radiation, which is diverted through an objective lens 224 (corresponding to an objective optical system including an objective optical element capable of facing the object that is moved in the first direction, wherein the objective optical system deflects or diffracts the diffraction beam generated at the grating mark toward the beam receiving system) onto mark 202 located on substrate W, radiation scattered by mark 202 is picked up by objective lens 224 and collimated into an information-carrying beam 226, a self-referencing interferometer 228 (corresponding to a beam receiving system receiving a diffraction beam from the grating mark of the measurement beam via the objective optical system) processes beam 226 and outputs separate beams onto a sensor array 230, intensity signals are provided to a processing unit PU, by the optical processing and the computational processing, values for X- and Y-position on the substrate are output (corresponding to a calculation system that obtains positional information of the grating mark on the basis of a detection result of the mark detection system), an arrow labeled VW in FIG. 3 illustrates a scanning velocity, and it is the substrate W that moves with velocity VW.

    PNG
    media_image2.png
    689
    600
    media_image2.png
    Greyscale

		It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the mark detection device of Tetsuya by the mark detection device of Den Boef because they are function in the same manner.  A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

	Shibayaki, from the same field of endeavor, discloses an exposure apparatus which comprises an alignment system (ALG) for detecting a mark on a wafer and a multipoint AF system (AF) for measuring surface position of the wafer (see figure 6 below), the position information on the surface of the object is acquired by the multipoint AF system is performed in parallel with detection of the mark by the mark detection system (see par. [0075]-[0077] and [0080]).


    PNG
    media_image3.png
    596
    629
    media_image3.png
    Greyscale


Regarding claim 35, page 3-4 of the English translation of Tetsuya teaches that the mark is provided on the surface of the wafer (i.e., a wafer mark position detecting mechanism 60 for detecting the position of a mark formed on the wafer surface mark position detecting mechanism…); the position information on the surface of the object (54) acquired by the position measurement device (57a, 57b) is position information on the surface of the object (54) in a second axis direction intersecting the surface of the object (54) (figure 7).
Regarding claim 36, Tetsuya does not explicitly teach that the wafer stage (55) comprises a second movement device that moves the object in the second axis direction, based on the position information on the surface of the object in the second axis direction acquired by the position measurement device.
Shibayashi teaches that the wafer stage (WTB1) can be moved in different directions (par. [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the wafer stage of Tetsuya, for example, the stage can be movable in different directions as taught by Shibayashi. The rationale for this modification would have arisen from the fact that moving wafer in different directions so that the entire surface of the wafer is measured; thus, increase the accuracy of the measurement.

Figure 6 of Shibazaki teaches the use of the mark detection device (ALG) in which a mark position acquiring device (i.e., controller 20) that acquires position information of the mark based on a detection result of the mark detection device (ALG); and an object position controlling device (27, 70, 71) that controls a position of the object (wafer) based on the position information of the mark acquired by the mark position acquiring device (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Tetsuya a mark position acquiring device and an object position controlling device as taught by Shibazaki because this is a known device which is known to serve for the purpose of Tetsuya of alignment of a wafer with respect to the exposure system.
Regarding claim 48, Den Boef teaches that the measurement device; a position control device that controls a position of the object on the basis of an output of the measurement device; and a pattern formation device that forms a predetermined pattern on the object by irradiating the object with an energy beam (par. [0056]-[0057]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Tetsuya a pattern formation device that .

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibazaki (2007/0263191) and Shibazaki (8,411,271) disclose a pattern performing apparatus in which the mark detection device and position measurement device are separated and independently performed. However, Shibazaki does not teach that both devices are performed on a single wafer. See par. [0302] of 2007/0263191 and column 12, lines 13-45 of 8,411,271.
Maeda (2013/0230798) discloses a detection apparatus and method of manufacturing device and Suzuki et al (5,166,754) discloses an alignment system which comprise both mark detection device and position measurement device; however, Maeda and Suzuki do not teach step “acquisition of the position information on the surface of the object by the position measurement device is performed in parallel with detection of the mark by the mark detection device”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 23, 2022